Title: To Thomas Jefferson from Richard Willson, 26 January 1802
From: Willson, Richard
To: Jefferson, Thomas


          
            Sir
            City of Washington Jany 26. 1802
          
          The appointment of Librarian being about to be made, I am impelled by the deranged state of my finances to solicit the appointment:—and not having the honor of a Personal Acquaintance with your Excellency, I beg leave to refer to Joseph H Nicholson Esqr. of the House of Representatives, and Robert Wright Esqr. of the Senate, for any information requisite on the subject, and relative to my qualifications—
          I have the honor to be with sentiments of high respect Your Excellencys Obedt. Hum Servt
          
            Richard Willson
          
        